Citation Nr: 1303368	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  08-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma, including secondary to service-connected persistent post-concussive syndrome.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

This case was most recently before the Board in December 2011, when the claim was once again remanded to obtain a VA examination.  Moreover, the claim was remanded to obtain outstanding private and VA treatment records.  The RO issued a supplemental statement of the case in July 2012 and the appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is claiming service connection for glaucoma, including secondary to service-connected persistent post-concussive syndrome.  An opinion regarding the relationship between the Veteran's glaucoma and his service-connected persistent post-concussive syndrome was requested pursuant to the December 2011 Board Remand.  The VA examiner was additionally asked to address whether the Veteran's glaucoma was proximately caused or aggravated by the medication Midrin, used to treat his persistent post-concussive syndrome.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the results of the March 2012 VA examination that was undertaken to address the etiology of the Veteran's glaucoma disorder.  However, the Board finds that the results of the medical examination are not sufficient to decide the claim on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Although the March 2012 VA examiner addressed the direct relationship between the Veteran's service-connected glaucoma and his persistent post-concussive syndrome, the examiner did not adequately discuss whether the Veteran's service-connected persistent post-concussive syndrome aggravated his glaucoma.  38 C.F.R. § 3.310(b).  Specifically, no aggravation opinion was provided.  Moreover, the VA examiner did not address whether or not the Veteran's glaucoma was proximately caused or aggravated by the medication, Midrin, used to treat his persistent post-concussive syndrome.  

Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such an opinion with supporting rationale.  

Additionally, the Board notes that the July 2012 Supplemental Statement of the Case (SSOC) reflects that the RO reviewed VA treatment records from "VA OPC from August 26, 2005 to July 2, 2012" and from "VAMC-Orlando, Florida from October 29, 2010 to March 7, 2012."  A review of the claims file reflects that the most recent available VA treatment records in the Veteran's claims file are dated in October 2010.  The Veteran's Virtual VA claims file does not contain any VA treatment records.  While on Remand, the RO should print out all VA treatment records referenced in the most recent July 2012 SSOC and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must associate with the claims file copies of all identified VA treatment records identified in the July 2012 SSOC. 

2.  Following the development set forth above, return the Veteran's claims file to the examiner(s) who conducted his VA examination in March 2012, or to a qualified medical professional if that examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and render an opinion as to whether the Veteran's current glaucoma is at least as likely as not (a 50 percent probability or greater) caused OR aggravated by his service-connected persistent post-concussive syndrome, including medications used in treating this condition (Midrin). 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the glaucoma before the onset of the aggravation (i.e., a baseline), and also after the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The VA examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


